Gregory, J.,
dissenting.
The following very pertinent facts are not given their due weight in the opinion of the majority: The train was moving at from six to ten miles per hour. It could have been stopped in nine or ten feet. After the plaintiff had walked several hundred yards down the middle of the track he stepped to his left, clear of the rail, and walked on the ends of the ties of that track for twenty-five or thirty yards apparently oblivious of his danger, and it was” while walking on the ends of the ties that he was struck and not while he was walking in the center of the track.
The testimony of the engineer that he was looking ahead is bound to be untrue, because if he had been looking he would have seen the plaintiff in a place of danger on the ends of the ties. The engineer was guilty of gross and wanton negligence in failing to see the plaintiff, and in failing to stop his train, which was moving at only six to ten miles per hour and which could have been stopped in nine or ten feet.
In the opinion of the majority it is said that the testimony of the plaintiff is incredible and unbelievable. I cannot agree with this conclusion.
Campbell, C. J., and Hudgins, J., concur in this dissent.